Case 19-80043   Doc 7   Filed 01/09/19   Entered 01/09/19 17:28:45   Desc Main
                           Document      Page 1 of 5
Case 19-80043   Doc 7   Filed 01/09/19   Entered 01/09/19 17:28:45   Desc Main
                           Document      Page 2 of 5
Case 19-80043   Doc 7   Filed 01/09/19   Entered 01/09/19 17:28:45   Desc Main
                           Document      Page 3 of 5
Case 19-80043   Doc 7   Filed 01/09/19   Entered 01/09/19 17:28:45   Desc Main
                           Document      Page 4 of 5
Case 19-80043   Doc 7   Filed 01/09/19   Entered 01/09/19 17:28:45   Desc Main
                           Document      Page 5 of 5
